Citation Nr: 0926097	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-35 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1981 to May 1981.  He also served in the Wisconsin Army 
National Guard from January 1987 to January 1988 with an 
additional previous six years of Reserve service.  During his 
National Guard service, the Veteran served on various periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During the pendency of this appeal the Veteran raised a claim 
of entitlement to service connection for a back disability in 
an August 2008 statement.  The Veteran was previously denied 
service connection for a low back disability, but the RO has 
never considered whether the claim may be reopened.  
Accordingly, the issue is REFERRED to the RO for proper 
adjudication.

The case was before the Board in February 2008, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDING OF FACT

The Veteran currently has a left knee disability, but there 
is no competent evidence that shows a causal link between his 
left knee disability and any remote incident of service.





CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 
and Supp. 2008); 
38 C.F.R. § 3.303(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in March 2008.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also explained how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the Veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2008 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in April 2009.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The Board notes during the Veteran's August 2004 VA 
examination, the Veteran indicated he was receiving Social 
Security Administration (SSA) disability benefits for 
depression and antisocial behavior.  Records associated with 
his SSA disability benefits are not currently in the claims 
folder.  Regardless, the duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  

The Veteran has not contended that he was awarded SSA 
benefits for a left knee disability, the disability at issue 
in this case, and indeed indicated to the contrary. What is 
"of consequence" in this case is whether the Veteran's 
current left knee disability is related to his military 
service, and there is no indication that Social Security 
records would include any such information.  Remanding the 
case to obtain such records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Court held in the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Veteran was afforded medical examination to 
obtain an opinion as to whether his left knee condition can 
be directly attributed to service.  Id.; see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini, supra; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because current x-
rays indicate no objective evidence of arthritis of the left 
knee. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he currently has a left knee disability 
related to an in-service injury where he injured his left 
knee climbing on a 2.5 ton truck in July 1981.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes to the extent the Veteran is 
alleging that his current left knee disability is a result of 
an injury or disease diagnosed and treated during his time in 
the National Guard, the Board notes that only "veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA. 
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his 
active duty service from March 1981 to May 1981 and any 
active duty training periods while he was in the National 
Guard from 1981 to 1988.  Therefore, he is entitled to 
"veteran" status and the full benefit of VA resources for 
any compensation claim based on that period of service.  
However, to the extent his claim is not based on that period 
of service, but on his period of inactive service, the claims 
must fail.  In order for the appellant to achieve "veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez, supra; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Despite efforts taken by the RO, the claims file only 
contains some of the Veteran's personnel records.  

Generally, whenever there are presumed unavailable service 
treatment records "the BVA's [Board's] obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).
In this case, of the recovered records, there is a medical 
examination record dated July 1981 indicating the Veteran 
sustained trauma to his left knee while loading on a 2.5 ton 
truck and the injury did occur in the line of duty while the 
Veteran was on active duty for training (ACDUTRA).  
Accordingly, the claimant is entitled to "veteran" status 
in regard to the July 1981 injury.  

The initial pertinent inquiry, then, is whether the Veteran 
suffered a chronic disability as a result of this July 1981 
injury.  The Board concludes he did not.

Again, the Veteran's service treatment records confirm he 
suffered an injury to his left knee in July 1981 while on 
ACDUTRA.  At that time, however, x-rays returned within 
normal limits.  The Veteran returned to his National Guard 
duty and all remaining service treatment records are silent 
as to any complaints, treatment or diagnoses of any left knee 
disability.  Indeed, subsequent evaluation, to include 
January 1987 and December 1980 examinations, indicates no 
knee abnormalities.  The Veteran's service treatment records 
are simply devoid of any findings consistent with a chronic 
left knee disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current left knee 
condition is related to his in-service 1981 injury or any 
other remote incident in service.  The Board concludes it is 
not. 

After service, private and VA outpatient treatment records 
indicate complaints and treatment for other various 
conditions throughout the years, but are completely silent as 
to left knee complaints, treatment or diagnoses until 2004, 
nearly two decades after service.  At that time, the Veteran 
sought treatment for chronic left knee pain.  Treatment is 
most prevalent in May 2007 to June 2007 where the Veteran was 
treated for left knee pain with medial collateral ligament 
laxity.  No significant abnormality, however, was found on 
examination.  Most recently, a provisional diagnosis of 
internal derangement of the left knee is noted in the VA 
outpatient treatment records, but x-rays have never confirmed 
such an abnormality.
The Veteran was afforded a VA examination in August 2004 
where he was diagnosed with left knee strain.  X-rays taken 
in July 2004 should no evidence of acute fractures, 
dislocation or degenerative joint disease.  With regard to 
etiology, the examiner noted the Veteran's 1981 injury, but 
opined as follows:

It is the medical opinion of the examining 
physician with the information available to me at 
this time that it is not as likely as not that the 
Veteran's left knee complaints are related to [the 
1981 injury]. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service records detailing his July 1981 injury.  Also 
compelling, no medical provider has ever linked the Veteran's 
left knee diagnosis or complaints with any incident of 
service or otherwise conflicted with the VA examiner's 
opinion. 

The Board notes the Veteran's contentions were considered.  
In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.   The 
provisions concerning continuity of symptomatology, however, 
do not relieve the requirement that there be some evidence of 
a nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, no medical professional has ever linked any 
current left knee disability to his 1981 injury or any other 
incident of his military service and, indeed, the medical 
evidence indicates to the contrary.  The Veteran's 
contentions, moreover, simply are not consistent with the 
confirmed objective evidence.  The Veteran alleges he had 
left knee pain since the 1981 injury, but aside from the 1981 
injury, his service treatment records are devoid of any 
complaints, treatment or diagnoses of a left knee disability.  
The Veteran separated from the military seven years later 
with no joint abnormalities found.  After service, despite 
the voluminous post-service treatment records from the 1980s 
and 1990s, they are completely silent as to left knee 
complaints, treatment or diagnoses.  The Veteran first 
complained of knee pain in October 2004, nearly two decades 
after his military service and well over two decades after 
the 1981 injury.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The Board also finds it significant that the Veteran did not 
file a claim of entitlement to service connection for a left 
knee disability for almost two decades after service, even 
though he filed a series of other claims.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

To the extent the Veteran is asserting that the in-service 
left knee injury caused his current left knee disability, 
such a statement is not competent because, again, the Veteran 
has not demonstrated he possesses the medical knowledge or 
training to provide a medical diagnosis or opinion.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

In short, even accepting the Veteran's contentions regarding 
the continuity of left knee symptomatology, there simply is 
no competent, probative medical evidence indicative of a 
nexus between the Veteran's current left knee disability and 
any incident of his active military service, to include the 
July 1981 injury.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


